Citation Nr: 1415626	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-25 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) under the provisions of Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by a Department of Veterans Affairs (VA) Regional Office (RO), that denied the appellant DEA benefits.

In March 2012, the appellant testified before the Board at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim.

The appellant was denied DEA benefits based upon a finding that she turned 26 after the date that the Veteran's death was service-connected.  However, the complete rating decision that granted death benefits to the Veteran's surviving spouse is not of record.  Therefore, the Board cannot verify the dates upon which entitlement to DEA benefits would have been available to the appellant.  It also remains unclear whether the Veteran was in receipt of service connection for any disability prior to that decision and, if so, whether he was considered to be totally and permanently disabled.  In order to fairly assess the appellant's claim, the Veteran's disability claims file must be associated with the DEA claims file.



Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's disability claims file with the DEA claims file.

2.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board. 
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


